           Case 2:21-cv-00248-RAJ Document 2 Filed 02/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 9   BOARD OF TRUSTEES OF THE                    CASE NO.: 21-cv-00248
     EMPLOYEE PAINTERS’ TRUST; BOARD
10   OF TRUSTEES OF THE WESTERN
     WASHINGTON PAINTERS DEFINED                 RULE 7.1 CORPORATE DISCLOSURE
11   CONTRIBUTION PENSION TRUST; BOARD           STATEMENT
     OF TRUSTEES OF THE DISTRICT
12   COUNCIL NO. 5 APPRENTICESHIP AND
     TRAINING TRUST FUND; BOARD OF
13   TRUSTEES OF THE INTERNATIONAL
     PAINTERS AND ALLIED TRADES
14   INDUSTRY PENSION FUND; BOARD OF
     TRUSTEES OF THE FINISHING TRADES
15   INSTITUTE; THE PAINTERS AND ALLIED
     TRADES LABOR MANAGEMENT
16   COOPERATION INITIATIVE; WESTERN
     WASHINGTON SIGNATORY PAINTING
17   EMPLOYERS ASSOCIATION;
     INTERNATIONAL UNION OF PAINTERS
18   AND ALLIED TRADES DISTRICT
     COUNCIL NO. 5,
19
                            Plaintiffs,
20
     vs.
21
     L.C. JERGENS PAINTING CO., INC., a
22   Washington corporation; TIMOTHY JOHN
     JERGENS, an individual; MERCHANTS
23   BONDING COMPANY (MUTUAL), an Iowa
     Corporation; DOES & ROES I-X,
24
                            Defendants.
25


     RULE 7.1 CORPORATE DISCLOSURE                                        CHRISTENSEN JAMES & MARTIN
     STATEMENT                                               7440 W. Sahara Ave., Las Vegas, NV 89117
                                                                                   THE URBAN LAW FIRM
     Case No. 21-cv-00248                                  720 N. 10th Street, A #389, Renton, WA 98057
                                                                                        P. (702) 255-1718
     Page 1                                                                              wes@cjmlv.com
                                                                                 Counsel for the Plaintiffs
        Case 2:21-cv-00248-RAJ Document 2 Filed 02/26/21 Page 2 of 2




 1            Pursuant to Fed. R. Civ. P. 7.1, the Plaintiffs, acting by and through their Counsel,

 2   Christensen James & Martin and the Urban Law Firm, submit this Corporate Disclosure

 3   Statement. Plaintiffs are multi-employer employee benefit plans existing to provide employee

 4   benefits to participants and are unincorporated associations. The Plaintiffs are nongovernmental

 5   parties in the above listed civil action and do not have any parent corporations or publicly held

 6   corporations owning stock in them.

 7            DATED this 26th day of February, 2021.

 8   CHRISTENSEN JAMES & MARTIN                        THE URBAN LAW FIRM
 9   By:       /s/ Wesley J. Smith                     By:       /s/ Michael Urban
           Wesley J. Smith, Esq.                             Michael A. Urban, Esq.
10         WSBA # 51934                                      WSBA # 46271
           7440 W. Sahara Ave.                               720 N. 10th Street, A #389
11         Las Vegas, NV 89117                               Renton, WA 98057
           P. (702) 255-1718                                 P. (702) 968-8087
12         F. (702) 255-0871                                 F. (702) 968-8088
           Email: wes@cjmlv.com                              Email: murban@theurbanlawfirm.com
13         Counsel for Plaintiffs                            Counsel for Plaintiffs
14

15

16

17

18
19

20

21

22

23

24

25


     RULE 7.1 CORPORATE DISCLOSURE                                                   CHRISTENSEN JAMES & MARTIN
     STATEMENT                                                          7440 W. Sahara Ave., Las Vegas, NV 89117
                                                                                              THE URBAN LAW FIRM
     Case No. 21-cv-00248                                             720 N. 10th Street, A #389, Renton, WA 98057
                                                                                                   P. (702) 255-1718
     Page 2                                                                                         wes@cjmlv.com
                                                                                            Counsel for the Plaintiffs
